EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Waylon Baker on 1/21/2022.

The application has been amended as follows: 
Cancel claims 21-24.
Amend claim 15 as shown below:
15. (Currently Amended) An electrolysis filter for dielectric fluids, the electrolysis filter comprising: 
a housing that contains a first 
a second third aperture as a relief vent; 
a first electrode plate; 
a second electrode plate, wherein the first electrode plate and the second electrode plate each have an electrode plate field parallel length, and wherein a distance between the first electrode plate and the second electrode plate, when installed in the housing, define an electrode plate field spacing; 
a first terminal; 

a the power supply, 
wherein a voltage output level of the 
Attorney Docket No. WBEF-001US wherein the electrode plate field parallel length multiplied by the electrode plate field spacing is about equal to an area of the first 

16. (Currently Amended) The electrolysis filter of claim 15, further comprising a plurality of electrode plate field spacings, wherein a total area of the plurality of electrode plate field spacings multiplied by the parallel length is about equal to an area of the first large aperture.

Amend claim 19 as shown below:

19. (Currently Amended) An electrolysis filter for dielectric fluids, the electrolysis filter comprising: 
a housing that contains a first 
a second third aperture as a relief vent; 
a first electrode plate; and 
a second electrode plate, wherein the first electrode plate and the second electrode plate each have an electrode plate field parallel length, and wherein a 
wherein the electrode plate field spacing multiplied by the parallel length is about equal to an area of the first large aperture or the second large aperture.

In claim 25, replace “22” with --19--.
In claim 26, replace “22” with --19--.
In claim 27, replace “22” with --19--.
In claim 28, replace “22” with --19--.’
In claim 29, replace “22” with --19--.
In claim 31, replace “22” with --19--.
In claim 32, replace “22” with --19--.
33. (New) The electrolysis filter of claim 15, wherein the power supply is configured to apply a voltage in a range between 200 to 1700 volts.
34. (New) The electrolysis filter of claim 20, further comprising a power supply, wherein the power supply is connected to the first terminal and the second terminal.
35. (New) The electrolysis filter of claim 34, wherein the power supply is configured to apply a voltage in a range between 200 to 1700 volts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claim recite a correlation between the length multiplied by the spacing of the electrodes within the electrolysis filter being about equal to the area of the inlet or outlet aperture of the system. This correlation is not obvious or anticipated by the closest prior art of record. Additionally it would not be specifically obvious to one of 
The closest art is US 2021/0339174, US 5,062,940 and US 4,372,837.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759